FREEDMAN, P. J.
The order appealed from was properly made, upon sufficient facts disclosed, under chapter 689 of the Laws of 1892, p. 1842, and the decisions of Mahro v. Greenwich Savings Bank, 16 Misc. Rep. 537, 40 N. Y. Supp. 29, and McGuire v. Auburn Savings Bank, 78 App. Div. 22, 79 N. Y. Supp. 91. The answer of the savings bank, made to escape a default, did not, under the banking law, affect its right to have the claimant brought in as a party defendant. Zabriskie v. New York Savings Bank, Daily Reg. April 30, 1881, per Barrett, J. The exercise of the discretion of the court in directing the surrender of the passbook is supported by the decision of Faivre v. Union Dime Savings Institution, 59 N. Y. Super. Ct. 558, 13 N. Y. Supp. 423.
The order should be affirmed, with costs and disbursements. All concur.